DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-6, and 9-10 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea of mental processes for observing sensor data and generating 3D map data of the machine field, while neglecting obscure areas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements disclose mere data generation through sensors and machine component control. Mere instructions to apply an exception using a generic hardware component, such as a controller and sensor, cannot provide an inventive concept.
Claim 1 recites a system for obtaining field data for an agricultural machine and generating a 3D representation of the field while disregarding a 3D volume associated with an obscured region from the 3D representation. 
The applicant is broadly claiming the concept performed to be merely done by a generic sensor and controller where the components obtain field image data and output a newly generated field image while neglecting obscure data. The judicial exception is not integrated into a practical application. In particular, the independent claim recites an invention for performing 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the abstract idea into a practical application, the additional elements of implementing a specific sensor components and agricultural sprayer for the agricultural tasks. Mere instructions to apply an exception using a generic hardware component, such as a sensor, cannot provide an inventive concept. Thus, the claim is not patent eligible.
Claims 3-4 and 10 recites sensor components, specifically a LIDAR, for obtaining field data. This claim when given broadest reasonable interpretation is merely directed towards a generic hardware component, and does not contain additional elements that transforms the abstract idea into patent eligible subject matter. Therefore this additional element is directed to an abstract idea and claims 3-6 are directed to a judicial exception.
Claims 5-6 and 9 recites mental process for classifying field data to identify obscured areas in the generated image. This claim when given broadest reasonable interpretation is merely directed towards a generic mental process, and does not contain additional elements that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7-8, 10, 11-13, 15, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent No. 10721859 (“Wu”) in view of Ferguson et al. U.S. Patent No. 9,221,461 (“Ferguson”).
Regarding claim 1 as best understood, Wu discloses a system for disregarding obscured sensor data during the performance of an agricultural operation, the system comprising:
an agricultural machine configured to perform an agricultural operation on a field across which the agricultural machine is traveling; a sensor provided in operative association with the agricultural machine, the sensor configured to capture three-dimensional data associated with a portion of the field within a field of view of the sensor; and (see at least [Fig. 2-3] AND [col. 13, line 60-67] Using weed and fungus monitoring and control as an example of the framework, FIG. 1 depicts an agricultural vehicle 24 such as a sprayer tractor towing a tank 22, both traversing the field during the pre-emergent stage and also during the post-emergent stage. Example image sensor unit 50 or “smartphone” electronics units on the mount fixtures (e.g. rods) that capture images both forward 16 and rearward 18 directions.) 
a controller communicatively coupled to the sensor, the controller configured to: generate an initial three-dimensional representation of the field based on data received from the sensor; (see at least [col. 8, line 34-44] In some embodiments, the images are from videos. For example, when the vehicle is traveling, the video is constantly filming. At very specific intervals or upon a command to send images, a particular image from the video is extracted for analysis. To synchronize different image sensor (e.g. cameras), a single image from the different videos are picked off based upon a particular time stamp on the image. Images from adjacent or near adjacent image sensor units 50 are stitched together to map the terrain or crop row 12 to form a 3D image.)
Wu fails to explicitly disclose a system where the controller can identify an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field.
However, Ferguson teaches the controller to identify an obscured region within the generated initial three- dimensional representation of the field; and disregard a three-dimensional volume associated with the obscured region from the initial three-dimensional representation of the field to form a modified three-dimensional representation of the field (see at least [col. 22, line 22-30] For example, images captured by the image-capture device may be blurred due to a malfunction of the image-capture device. As another example, details of the road 404 may be obscured in the images because of fog. In these examples, the computing device may be configured to detect the construction zone sign based on information received from the LIDAR and/or RADAR units and may be configured to disregard the information received from the image-capture device.)
Thus, Wu discloses a machine to include a system for performing an agricultural operation using provided sensors to capture three-dimensional data associated with the field, and a controller to generate a three-dimensional representation based on sensor data. Ferguson teaches a system where the controller can identify an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu and incorporate the teachings of Ferguson by configuring the controller to identify an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field. Doing so allows for efficient operation of the work machine by accurately detecting vehicle surroundings.

Regarding claim 2 as best understood, Wu teaches the system of claim 1, wherein the controller is further configured to control an operation of one or more components of the agricultural machine based on the modified three-dimensional representation of the field (see at least [Fig. 31] #3214 Capture image, #3216 Compress data or reduce pixels, #3218 Any application interrupts? #3220 Normalize grid elements, #3222 Associate with other data, #3224 Adjust vehicle)

Regarding claim 3 as best understood, Wu teaches the system of claim 1, wherein the sensor is configured to emit an output signal for reflection off of at least one of plants or soil present within the field of view and detect the reflected output signal as a return signal (see at least [col. 4, line 18-27] This disclosure relates to an organic, portable guidance and monitoring system framework and devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors, tillage tractors, windrowers, combines, vegetable harvester) to control and exercise a suite of crop management practices by using a portable set of imaging devices (e.g. imaging devices, cameras, CMOS image sensors, solid state LiDAR sensing chips) rather than individual products on each agricultural vehicle as they have been traditionally done. )

Regarding claim 4 as best understood, Wu teaches the system of claim 3, wherein the sensor comprises a LIDAR sensor (see at least [col. 4, line 18-27] This disclosure relates to an organic, portable guidance and monitoring system framework and devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors, tillage tractors, windrowers, combines, vegetable harvester) to control and exercise a suite of crop management practices by using a portable set of imaging devices (e.g. imaging devices, cameras, CMOS image sensors, solid state LiDAR sensing chips) rather than individual products on each agricultural vehicle as they have been traditionally done.)

Regarding claim 6 as best understood, Wu in view of Ferguson discloses a system for operating an agricultural machine using imaging sensors to detect the field of view. Wu fails to 
However, Ferguson teaches the system of claim 1, wherein the controller is configured to perform a classification operation on the generated initial three-dimensional representation of the field to identify the obscured region (see at least [col. 22, line 24-30] As another example, details of the road 404 may be obscured in the images because of fog. In these examples, the computing device may be configured to detect the construction Zone sign based on information received from the LIDAR and/or RADAR units and may be configured to disregard the information received from the image-capture device. AND [col. 26, line 47-58] The computing device further may be configured to extract from the cluster of points a set of features (e.g., dimensional characteristics of the estimated shape 808, and the intensity values of the points forming the estimated shape 808). The computing device may be configured to process this set of features through a classifier to determine the likelihood. The classifier can map input information (e.g., the set of features extracted from the cluster of points) to a class (e.g., the cluster represents a construction Zone sign). Examples of classifiers, training data, and classification algorithms are described above with regard to block 304 of the method 300 illustrated in FIG. 3.)  
Thus, Wu discloses a machine to include a system for performing an agricultural operation using provided sensors to capture three-dimensional data associated with the field, and a controller to generate a three-dimensional representation based on sensor data. Ferguson further teaches a system to perform a classification operation on the generated initial three-dimensional representation of the field to identify the obscured region.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu and incorporate 

Regarding claim 7 as best understood, Wu discloses the system of claim 1, wherein the controller is configured to:2254860/CNHW-270 
identify a plurality of crops rows within the modified three-dimensional representation of the field; and (see at least [Fig. 4] AND [col. 15, line 31-34] In FIG. 4, the image grid 100 is overlaid on or be associated with the soil, but can also be overlaid on the crop rows 12, or whatever image is captured by the image sensor units 50.)
control an operation of one or more components of the agricultural machine based on the identified crop rows (see at least [Fig. 30] #3124 Adjust vehicle AND [col. 43, line 51-53] Instructions 3124 include receiving controller information, enacting decision (e.g. the hydraulics raise and lower cultivator frame, the cutting speed is reduced).)

Regarding claim 8 as best understood, Wu discloses the system of claim 1, wherein the agricultural machine corresponds to an agricultural sprayer, the controller further configured to control a position of a boom of the agricultural sprayer based on the modified three-dimensional representation of the field (see at least [col. 2, line 9-11] FIG. 1 depicts an example agricultural vehicle towing a fluid tank carrying an articulated spray boom having example image sensor units. AND [col. 2, line 46-52] FIG. 10 depicts an example method of using images from image sensors to create 3 - D or depth images to determine the terrain, location of end - rows, obstacles, distance so a vehicle can prepare example, if the terrain or crop height is changing, a spray boom can start to rise or lower or bend to respond to the upcoming field topology, elevation, or crop surface.)

Regarding claim 10 as best understood, Wu discloses the system of claim 1, wherein the sensor comprises a vision-based sensor (see at least [col. 13, line 7-12] Example calibration of the pixels or grid members is performed before a field run to normalize the intensity signals of the different grid members. When the image sensor (e.g. camera) receives reflected light or other EM signals, those representing the foreground (nearby) and those representing the more distant objects…)

Regarding claim 11 as best understood, Wu discloses a method for disregarding obscured sensor data during the performance of an agricultural operation by an agricultural machine, the method comprising: 
generating, with a computing device, an initial three-dimensional representation of the field based on data received from a sensor provided in operative association with the agricultural machine, the sensor configured to capture three- dimensional data associated with a portion of the field within a field of view of the sensor; (see at least [col. 8, line 34-44] In some embodiments, the images are from videos. For example, when the vehicle is traveling, the video is constantly filming. At very specific intervals or upon a command to send images, a particular image from the video is extracted for analysis. To synchronize different image sensor (e.g. cameras), a single image from the different videos are picked off based upon a particular time stamp on the image. Images from adjacent or near adjacent image sensor units 50 are stitched together to map the terrain or crop row 12 to form a 3D image.)
controlling, with the computing device, an operation of one or more components of the agricultural machine based on the modified three-dimensional representation of the field (see at least [Fig. 31] #3214 Capture image, #3216 Compress data or reduce pixels, #3218 Any application interrupts? #3220 Normalize grid elements, #3222 Associate with other data, #3224 Adjust vehicle)
Wu fails to explicitly disclose a method where the controller can identify an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field.
However, Ferguson teaches the method for identifying, with the computing device, an obscured region within the generated initial three-dimensional representation of the field; and disregarding, with the computing device, a three-dimensional volume associated with the obscured region from the initial three-dimensional representation of the field to form a modified three-dimensional representation of the field; and (see at least [col. 22, line 22-30] For example, images captured by the image-capture device may be blurred due to a malfunction of the image-capture device. As another example, details of the road 404 may be obscured in the images because of fog. In these examples, the computing device may be configured to detect the construction zone sign based on information received from the LIDAR and/or RADAR units and may be configured to disregard the information received from the image-capture device.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu and incorporate the teachings of Ferguson by configuring the controller to identify an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field. Doing so allows for efficient operation of the work machine by accurately detecting vehicle surroundings.

Regarding claim 12 as best understood, Wu discloses the method of claim 11, wherein the sensor is configured to emit an output signal for reflection off of at least one of plants or soil present within the field of view and detect the reflected output signal as a return signal (see at least [col. 4, line 18-27] This disclosure relates to an organic, portable guidance and monitoring system framework and devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors, tillage tractors, windrowers, combines, vegetable harvester) to control and exercise a suite of crop management practices by using a portable set of imaging devices (e.g. imaging devices, cameras, CMOS image sensors, solid state LiDAR sensing chips) rather than individual products on each agricultural vehicle as they have been traditionally done.)

Regarding claim 13 as best understood, Wu discloses the method of claim 12, wherein the sensor comprises a LIDAR sensor (see at least [col. 4, line 18-27] This disclosure relates to an organic, portable guidance and monitoring system framework and devices that can be mounted on agricultural vehicles (e.g. planters, spray tractors, tillage tractors, windrowers, combines, vegetable harvester) to control and exercise a suite of crop management practices by using a portable set of imaging devices (e.g. imaging devices, cameras, CMOS image sensors, solid state LiDAR sensing chips) rather than individual products on each agricultural vehicle as they have been traditionally done.)

Regarding claim 15 as best understood, Wu in view of Ferguson discloses a method for operating an agricultural machine using imaging sensors to detect the field of view. Wu fails to disclose the system to classify the generated initial three-dimensional representation to identify the obscured region.
However, Ferguson teaches the method of claim 11, further comprising: performing, with the computing device, a classification operation on the generated initial three-dimensional representation of the field to identify the obscured region (see at least [col. 22, line 24-30] As another example, details of the road 404 may be obscured in the images because of fog. In these examples, the computing device may be configured to detect the construction Zone sign based on information received from the LIDAR and/or RADAR units and may be configured to disregard the information received from the image-capture device. AND [col. 26, line 47-58] The computing device further may be configured to extract from the cluster of points a set of features (e.g., dimensional characteristics of the estimated shape 808, and the intensity values of the points forming the estimated shape 808). The computing device may be configured to process this set of features through a classifier to determine the likelihood. The classifier can map input information (e.g., the set of features extracted from the cluster of points) to a class (e.g., the cluster represents a construction Zone sign). Examples of classifiers, training data, and classification algorithms are described above with regard to block 304 of the method 300 illustrated in FIG. 3.)
Thus, Wu discloses a machine to include a method for performing an agricultural operation using provided sensors to capture three-dimensional data associated with the field, and a controller to generate a three-dimensional representation based on sensor data. Ferguson further teaches a method to perform a classification operation on the generated initial three-dimensional representation of the field to identify the obscured region.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu and incorporate the teachings of Ferguson by configuring the controller to perform a classification operation on the generated initial three-dimensional representation of the field to identify the obscured region. Doing so allows for efficient operation of the work machine by accurately detecting vehicle surroundings.

Regarding claim 16 as best understood, Wu discloses the method of claim 11, further comprising: 
identifying, with the computing device, a plurality of crops rows within the modified three-dimensional representation of the field; and (see at least [Fig. 4] AND [col. 15, line 31-34] In FIG. 4, the image grid 100 is overlaid on or be associated with the soil, but can also be overlaid on the crop rows 12, or whatever image is captured by the image sensor units 50.) 
controlling, with the computing device, the operation of the one or more components of the agricultural machine based on the identified crop rows (see at least [Fig. 30] #3124 Adjust vehicle AND [col. 43, line 51-53] Instructions 3124 include receiving controller information, enacting decision (e.g. the hydraulics raise and lower cultivator frame, the cutting speed is reduced).)

Regarding claim 17 as best understood, Wu discloses the method of claim 11, wherein the agricultural machine corresponds to an agricultural sprayer, the method further comprising: controlling, with the computing device, a position of a boom of the agricultural sprayer based on the modified three-dimensional representation of the field (see at least [col. 2, line 9-11] FIG. 1 depicts an example agricultural vehicle towing a fluid tank carrying an articulated spray boom having example image sensor units. AND [col. 2, line 46-52] FIG. 10 depicts an example method of using images from image sensors to create 3 - D or depth images to determine the terrain, location of end - rows, obstacles, distance so a vehicle can prepare example, if the terrain or crop height is changing, a spray boom can start to rise or lower or bend to respond to the upcoming field topology, elevation, or crop surface.)

Regarding claim 19 as best understood, Wu discloses the method of claim 11, wherein the sensor comprises a vision-based sensor (see at least [col. 13, line 7-12] Example calibration of the pixels or grid members is performed before a field run to normalize the intensity signals of the different grid members. When the image sensor (e.g. camera) receives reflected light or other EM signals, those representing the foreground (nearby) and those representing the more distant objects…)

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ferguson applied to claims 1 and 11 above, and further in view of De Oliveira et al. U.S. Publication No. 2016/0148506 (“De Oliveira”).
Regarding claim 5 as best understood, Wu in view of Ferguson discloses a machine to include a method for performing an agricultural operation using provided sensors to capture three-dimensional data associated with the field, and a controller to generate a three-dimensional representation based on sensor data, while identifying an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field. Wu fails to disclose a plurality of data points are configured within the initial three-dimensional representation based on the obscured region.
However, De Oliveira teaches the system of claim 1, wherein initial three-dimensional representation of the field comprises a plurality of data points, the controller further configured to identify the obscured region based on a location of each data point of the plurality of data points (see at least [Fig. 3A] AND [¶ 0055] A simple graphical example is provided in FIG. 3A, where each indicated “X” represents a luminaire that is illustrated as being at the center of an area being monitored. For the sake of simplicity, these areas are indicated as being circles. However, the invention is not so limited as terrain features, structures, trees, etc. would typically result in an asymmetric area. Within each area, a decision is determined and depicted as various shaded mappings, with darker shading indicating a detected higher incidence of fog. The results are then overlaid as indicated in the figure.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu in view of Ferguson to incorporate the teachings of De Oliveira and include a plurality of data points are configured within the initial three-dimensional representation based on the obscured region. Doing so allows for faster identification and processing of the obscured area in the field of view of the agricultural machine.

Regarding claim 14 as best understood, Wu in view of Ferguson discloses a machine to include a method for performing an agricultural operation using provided sensors to capture three-dimensional data associated with the field, and a controller to generate a three-dimensional representation based on sensor data, while identifying an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field. Wu fails to disclose a plurality of data points are configured within the initial three-dimensional representation based on the obscured region.
However, De Oliveira teaches the method of claim 11, wherein the initial three-dimensional representation of the field comprises a plurality of data points, the method further A simple graphical example is provided in FIG. 3A, where each indicated “X” represents a luminaire that is illustrated as being at the center of an area being monitored. For the sake of simplicity, these areas are indicated as being circles. However, the invention is not so limited as terrain features, structures, trees, etc. would typically result in an asymmetric area. Within each area, a decision is determined and depicted as various shaded mappings, with darker shading indicating a detected higher incidence of fog. The results are then overlaid as indicated in the figure.)
Thus, Wu in view of Ferguson discloses a machine to include a method for performing an agricultural operation using provided sensors to capture three-dimensional data associated with the field, and a controller to generate a three-dimensional representation based on sensor data, while identifying an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field. De Oliveira teaches a plurality of data points are configured within the initial three-dimensional representation based on the obscured region.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu in view of Ferguson to incorporate the teachings of De Oliveira and include a plurality of data points are configured within the initial three-dimensional representation based on the obscured region. Doing so allows for faster identification and processing of the obscured area in the field of view of the agricultural machine.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ferguson as applied to claims 1 and 11 above, and further in view of Peynot et al. U.S. Pub. No. 2013/0211659 (“Peynot”).
Regarding claim 9 as best understood, Wu in view of Ferguson discloses a machine to include a system for performing an agricultural operation using provided sensors to capture three-dimensional data associated with the field, and a controller to generate a three-dimensional representation based on sensor data, while identifying an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field. Wu fails to disclose wherein the obscured region is associated with at least one of a spray cloud or a dust cloud.
However, Peynot teaches the system of claim 1, wherein the obscured region is associated with at least one of a spray cloud or a dust cloud (see at least [¶ 0056] Good contrast tends to be important for many feature-based perception methods. This is because corners, ridges or edges tend to be identified using the relative intensity of neighbouring pixels. A higher contrast is also preferable for area-based methods (to have a better signal to-noise ratio). A minimum of contrast is usually needed in both cases. Therefore a corresponding threshold (for a minimum contrast level) can be defined. Challenging conditions such as dust and smoke partially obscure areas in the image, and therefore affect its global contrast. Whether it increases or decreases as a result depends on the relative intensity of the dust and smoke compared to the background environment. However, locally, within the smoke /dust cloud, the contrast is consistently diminished, reducing the quality of corresponding portions of the image.)
Thus, Wu in view of Ferguson discloses a machine to include a system for performing an agricultural operation using provided sensors to capture three-dimensional data associated with 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu in view of Ferguson to incorporate the teachings of Peynot wherein the obscured region is associated with at least one of a spray cloud or a dust cloud. Doing so allows for the machine to better navigate a specific situation where the obstructed view is due to a dust or spray cloud.

Regarding claim 18 as best understood, Wu in view of Ferguson discloses a machine to include a method for performing an agricultural operation using provided sensors to capture three-dimensional data associated with the field, and a controller to generate a three-dimensional representation based on sensor data, while identifying an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field. Wu fails to disclose wherein the obscured region is associated with at least one of a spray cloud or a dust cloud.
However, Peynot teaches the method of claim 11, wherein the obscured region is associated with at least one of a spray cloud or a dust cloud (see at least [¶ 0056] Good contrast tends to be important for many feature-based perception methods. This is because corners, ridges or edges tend to be identified using the relative intensity of neighbouring pixels. A higher contrast is also preferable for area-based methods (to have a better signal to-noise ratio). A minimum of contrast is usually needed in both cases. Therefore a corresponding threshold (for a minimum contrast level) can be defined. Challenging conditions such as dust and smoke partially obscure areas in the image, and therefore affect its global contrast. Whether it increases or decreases as a result depends on the relative intensity of the dust and smoke compared to the background environment. However, locally, within the smoke /dust cloud, the contrast is consistently diminished, reducing the quality of corresponding portions of the image.)
Thus, Wu in view of Ferguson discloses a machine to include a method for performing an agricultural operation using provided sensors to capture three-dimensional data associated with the field, and a controller to generate a three-dimensional representation based on sensor data, while identifying an obscured region and disregard the three-dimensional volume associated with said obscured region to form a modified three-dimensional view of the field. Peynot teaches wherein the obscured region is associated with at least one of a spray cloud or a dust cloud.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu in view of Ferguson to incorporate the teachings of Peynot wherein the obscured region is associated with at least one of a spray cloud or a dust cloud. Doing so allows for the machine to better navigate a specific situation where the obstructed view is due to a dust or spray cloud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668